DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan (US 6, 326, 301) in view of Chawla (US 2018/0082942) and Anderson (US 2016/0379878).
Regarding claim 1, Venkatesan discloses a method for forming a semiconductor structure, comprising: forming a metal layer (Fig.6, numerals 14a, 14b); forming an adhesion-enhancing layer (15) over the metal layer (14a), (14b); forming a dielectric stack (Fig.6, numerals 16, 18, 20, 22) over the adhesion-enhancing layer (15); forming a trench (Fig.7, numeral 26; Fig.8, numeral 30)) in the dielectric stack  (16), (18), (22) by 
 Venkatesan does not disclose (1) forming a high-k dielectric layer conforming to the barrier layer, wherein the high-k dielectric layer is different from the barrier layer; (2) that the adhesion-enhancing layer is formed by a silicide operation
	Regarding element (1), Venkatesan however discloses that the barrier layer (23) conforming to the layer (22). And Chawla discloses forming a high-k dielectric layer (Fig.5, numeral 230) conforming to the layer (130).  Chawla further discloses that the high-k dielectric layer is different from the barrier layer (23) of Venkatesan (Venkatesan, column 13, lines 35-45).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Venkatesan with Chawla to form a high-k dielectric layer conforming to the barrier layer, wherein the high-k dielectric layer is different from the barrier layer for the purpose reducing electron scattering effects in the conductive vias (Chawla, [0023]).
	Regarding element (2), Venkatesan however discloses that layer (15) is formed to provide a copper barrier (column 12, lines 60-65). Venkatesan further discloses that layer (16) is silicon nitride layer (column 6, lines 30-40).  And Anderson discloses that the silicide layers provide better adhesion between copper wiring and silicon nitride layers ([0005])
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan in view of Chawla and Anderson as applied to claim 1 above, and further in view of Hsu (US 2017/0222008).
Regarding claim 3, Venkatesan in view of Chawla and Anderson does not disclose wherein the adhesion-enhancing layer is formed by introducing silane to the metal layer.
	Hsu however discloses wherein the adhesion-enhancing layer is formed by introducing silane to the metal layer ([0039]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chawla with Hsu to have the adhesion-enhancing layer is formed by introducing silane to the metal layer for the purpose of forming silicide layers.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawla in view of Venkatesan.
Regarding claim 8, Chawla discloses a method for forming a semiconductor structure, comprising: forming a metal layer (Fig.2, numeral 110); forming an adhesion-enhancing layer (120) on the metal layer (110); forming a dielectric stack  (130) having a silicon nitride  ([0011]) proximity to a bottom surface of the dielectric stack (130) on the adhesion-enhancing layer (120); forming a trench  (Fig. 3, numeral 202) in the 
Chawla does not disclose that the silicon nitride is a silicon-rich silicon nitride.
Venkatesan however discloses that the dielectric stack comprises a silicon-rich silicon nitride (16) (column 6, lines 35-40).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chawla with Venkatesan to have the silicon nitride as a silicon-rich silicon nitride for the purpose of protecting interconnects (Venkatesan, column 6, lines 5-15).
	Regarding claim 12, Venkatesan discloses wherein a bottom of the trench (Fig.8, numeral 30) is in the silicon-rich silicon nitride (16).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla in view of Venkatesan as applied to claim 8 above, and further in view of Anderson and Hsu (US 2017/0222008).
Regarding claim 11, Chawla does not disclose wherein the adhesion-enhancing layer is formed by introducing silane to the metal layer.
Chawla however discloses that layer (120) is formed to enhance material adhesion and/or to prevent the material used to form the first conductive traces 110 from migrating into the adjacent dielectric material layer 130 ([0011]).  Chawla further discloses that the conductive traces are formed from copper and the dielectric material 
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chawla with Anderson to have that the adhesion-enhancing layer is formed by a silicide operation for the purpose of providing improved adhesion (Anderson, [0005]).
Chawla in view of Anderson does not disclose wherein the silicide layer is formed by introducing silane to the metal layer.
	Hsu however discloses wherein the adhesion-enhancing layer is formed by introducing silane to the metal layer ([0039]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chawla with Hsu to have the adhesion-enhancing layer is formed by introducing silane to the metal layer for the purpose of forming silicide layers.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawla in view of Venkatesan as applied to claim 8 above, and further in view of Shieh (US 2010/0219502).
Regarding claim 9, Chawla does not explicitly disclose receiving a dielectric layer; and forming an inter-metal dielectric (IMD) on the dielectric layer prior to forming the metal layer in the IMD.	
	Shieh however discloses receiving a dielectric layer; and forming an inter-metal dielectric (IMD) on the dielectric layer prior to forming the metal layer in the IMD.	
.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawla in view of Shieh (US 2010/0219502).
Regarding claim 16, Chawla discloses a method for forming a semiconductor structure, comprising: forming a semiconductor driver, comprising: forming a metal layer (Fig. 3, numeral 110); forming an adhesion-enhancing layer  (120) on the metal layer (110); forming a dielectric stack (130) over the adhesion-enhancing layer (120); forming a trench (Fig.3, numeral 202) in the dielectric stack; 4TSMC REF: P20173064US02 forming a barrier layer (Fig.5, numeral 230, lower part) conforming to a sidewall of the trench; forming a high-k dielectric layer (230, upper part) conforming to the barrier layer (230) (lower part); and forming a contact (Fig.8, numeral 250) in the trench and connecting to the metal layer (110), wherein the contact (Fig.8, numeral 250) penetrates through the high-k dielectric layer (230); 
Chawla does not disclose bonding the semiconductor driver to a conductive pad of a glass substrate; wherein the high-k dielectric layer of the semiconductor driver is spaced from the glass substrate by at least a thickness of the contact.
Shieh however discloses bonding the semiconductor driver (Fig.5, numerals 210-
410) to a conductive pad (522) of a glass substrate (510); wherein the high-k dielectric
layer (310) of the semiconductor driver is spaced from the glass substrate (510) ([0043])
by at least a thickness of the contact (312).

the invention was filed to modify Chawla with Shieh to bond the semiconductor driver to a conductive pad of a glass substrate; wherein the high-k dielectric layer of the semiconductor driver is spaced from the glass substrate by at least a thickness of the contact for the purpose forming a display structure.
Allowable Subject Matter
Claims 2, 4-7, 10, 13, 14, 15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The search of the prior art does not disclose or reasonably suggest forming a sacrificial layer conforming to the high-k dielectric layer prior to forming the contact; and removing the sacrificial layer after forming the contact as required by claim 2.
The search of the prior art does not disclose or reasonably suggest wherein the metal layer comprises a concave recess profile at a top surface of the metal layer as required by claim 10.
The search of the prior art does not disclose or reasonably suggest forming a photoresist layer above the barrier layer; 17TSMC No. P20173064US02/ Attorney Docket No.T12073/US10669 patterning the photoresist layer to be aligned with a first inner sidewall of the barrier layer; and removing the barrier layer at a bottom surface of the trench within a projection area under the first inner sidewall as required by claim 13.
The search of the prior art does not disclose or reasonably suggest wherein a first inner surface of the barrier layer is covered by the photoresist layer in exposing the silicon-rich silicon nitride, and a second inner surface of the barrier layer parallel to the first inner surface is exposed from the photoresist layer as required by claim 14.
The search of the prior art does not disclose or reasonably suggest forming a sacrificial layer on the high-k dielectric layer prior to forming the contact as required by claim 17.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/13/2021, with respect to the rejection(s) of claim(s) 1, 8, and 16 under Chawla, Kim, and Shieh have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891